                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ROYCE A. BEGAY,

              Plaintiff,

v.                                                              CIV 18-0605 KBM

ANDREW M. SAUL, 1
Commissioner of Social
Security Administration,

              Defendant.

                     MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff’s Motion to Reverse or Remand

Administrative Agency Decision (Doc. 24) and Memorandum Brief in Support (Doc. 25)

filed on December 7, 2018. Pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b),

the parties have consented to me serving as the presiding judge and entering final

judgment. See Docs. 10, 17, 20. Having considered the record, submissions of counsel,

and relevant law, the Court finds Plaintiff’s motion is not well-taken and will be denied.

I.     Procedural History

       On May 21, 2014, Mr. Royce A. Begay (Plaintiff) filed applications with the Social

Security Administration for a period of disability and disability insurance benefits under

Title II of the Social Security Act (SSA), and for Supplemental Security Income under

Title XVI of the SSA. Administrative Record 2 (AR) at 247, 255. Plaintiff alleged a


1Andrew Saul was confirmed as Commissioner of Social Security on June 17, 2019, and is
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
2Document 14-1 contains the sealed Administrative Record. See Doc. 14-1. The Court cites the
Administrative Record’s internal pagination, rather than the CM/ECF document number and page.
disability onset date of March 15, 2012. AR at 16, 247, 255. Disability Determination

Services (DDS) determined that Plaintiff was not disabled both initially (AR at 61-62)

and on reconsideration (AR at 97-98). Plaintiff requested a hearing with an

Administrative Law Judge (ALJ) on the merits of his applications. AR at 163-64.

       Both Plaintiff and a vocational expert (VE) testified during the de novo hearing.

See AR at 35-60. ALJ Frederick E. Upshall, Jr. issued an unfavorable decision on

March 24, 2017. AR at 13-32. Plaintiff submitted a Request for Review of Hearing

Decision/Order to the Appeals Council (AR at 224-25), which the council denied on April

26, 2018 (AR at 1-6). Consequently, the ALJ’s decision became the final decision of the

Commissioner. See Doyal v. Barnhart, 331 F.3d 758, 759 (10th Cir. 2003).

II.    Applicable Law and the ALJ’s Findings

       A claimant seeking disability benefits must establish that he is unable “to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a). The Commissioner must

use a five-step sequential evaluation process to determine eligibility for benefits. 20

C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009).

       The claimant has the burden at the first four steps of the process to show: (1) he is

not engaged in “substantial gainful activity”; (2) he has a “severe medically determinable .

. . impairment . . . or a combination of impairments” that has lasted or is expected to last

for at least one year; and (3) his impairment(s) meet or equal one of the listings in


                                             2
Appendix 1, Subpart P of 20 C.F.R. Pt. 404; or (4) pursuant to the assessment of the

claimant’s residual functional capacity (RFC), he is unable to perform his past relevant

work. 20 C.F.R §§ 404.1520(a)(4)(i-iv), 416.920(a)(4)(i-iv); see also Grogan v. Barnhart,

399 F.3d 1257, 1261 (10th Cir. 2005) (citations omitted). “RFC is a multidimensional

description of the work-related abilities [a claimant] retain[s] in spite of [his] medical

impairments.” Ryan v. Colvin, Civ. 15-0740 KBM, 2016 WL 8230660, at *2 (D.N.M. Sept.

29, 2016) (citing 20 C.F.R. § 404, Subpt. P, App. 1 § 12.00(B); 20 C.F.R. §

404.1545(a)(1)). If the claimant meets “the burden of establishing a prima facie case of

disability[,] . . . the burden of proof shifts to the Commissioner at step five to show that”

Plaintiff retains sufficient RFC “to perform work in the national economy, given his age,

education, and work experience.” Grogan, 399 F.3d at 1261 (citing Williams v. Bowen,

844 F.2d 748, 751 & n.2 (10th Cir. 1988)); see also 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).

       At Step One of the process, 3 ALJ Upshall found that Plaintiff “has not engaged in

substantial gainful activity since March 15, 2012, the alleged onset date.” AR at 18

(citing 20 C.F.R. §§ 404.1571-1576, 416.971-976). At Step Two, the ALJ concluded that

Plaintiff “has the following severe impairments: above the knee amputation (AKA) of the

left leg, osteoarthritis, obesity, depressive disorder and cognitive disorder.” AR at 18

(citing 20 C.F.R. §§ 404.1520(c), 416.920(c)). The ALJ noted that Plaintiff has the

following non-severe impairments: high blood pressure, numbness in the hands, and

gastroesophageal reflux disease (GERD). AR at 19.



3ALJ Upshall first found that Plaintiff “meets the insured status requirements of the Social
Security Act through December 31, 2018.” AR at 18.

                                                3
       At Step Three, the ALJ found that Plaintiff “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of the

listed impairments in 20 [C.F.R.] Part 404, Subpart P, Appendix 1.” AR at 19 (citing 20

C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, 416.926). At Step

Four, the ALJ considered the evidence of record and found that Plaintiff

       has the [RFC] to lift 10 pounds occasionally; stand and/or walk for 2 hours
       in an 8-hour workday and sit for 6 hours in an 8-hour workday, with normal
       breaks; pushing and/or pulling is limited only by the ability to lift and/or carry;
       can occasionally climb ramps and stairs; can never climb ladders, ropes or
       scaffolds; can occasionally stoop; cannot crouch, kneel or crawl; must avoid
       all use of moving machinery and avoid all exposure [to] unprotected heights;
       requires the use of a cane during periods of walking or standing; is limited
       to simple, routine and repetitive reasoning level 2 tasks performed in a work
       environment free of fast-paced production requirements and involving only
       simple, work-related decisions and with few, if any, workplace changes; and
       can have only occasional contact with co-workers and the public and
       occasional supervision.

AR at 21. ALJ Upshall found that Plaintiff “is unable to perform any past relevant work.”

AR at 24 (citing 20 C.F.R. §§ 404.1565, 416.965). The ALJ found that Plaintiff can

perform the jobs of addresser and toy stuffer. ALJ at 25. The ALJ ultimately determined

that Plaintiff “has not been under a disability, as defined in the Social Security Act, from

March 15, 2012, through the date of [the ALJ’s] decision.” AR at 26 (citing 20 C.F.R.

§§ 404.1520(g), 416.920(g)).

III.   Legal Standard

       The Court must “review the Commissioner’s decision to determine whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (quoting Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005)). A deficiency



                                               4
in either area is grounds for remand. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161,

1166 (10th Cir. 2012) (citation omitted). “Substantial evidence is ‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Lax, 489

F.3d at 1084 (quoting Hackett, 395 F.3d at 1172). “It requires more than a scintilla, but

less than a preponderance.” Id. (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th

Cir. 2004) (alteration in original)). The Court will “consider whether the ALJ followed the

specific rules of law that must be followed in weighing particular types of evidence in

disability cases, but [it] will not reweigh the evidence or substitute [its] judgment for the

Commissioner’s.” Id. (quoting Hackett, 395 F.3d at 1172 (internal quotation marks and

citations omitted)).

       “The possibility of drawing two inconsistent conclusions from the evidence does

not prevent an administrative agency’s findings from being supported by substantial

evidence.” Id. (quoting Zoltanski, 372 F.3d at 1200). The Court “may not ‘displace the

agenc[y’s] choice between two fairly conflicting views, even though the court would

justifiably have made a different choice had the matter been before it de novo.’” Id.

(quoting Zoltanski, 372 F.3d at 1200).

IV.    Discussion

       Plaintiff raises three issues in his motion. He argues that: (1) the ALJ erred in

failing to recognize anxiety as either a severe or a non-severe impairment and in failing

to consider anxiety in determining the RFC; (2) that the RFC does not adequately

account for his physical impairments; and (3) that the ALJ made reversible errors at

Step Five. See Doc. 25 at 16-23.




                                              5
       A.     The Court finds no error in the ALJ’s analysis regarding Plaintiff’s
              anxiety.

       Plaintiff first contends that the ALJ erred at Step Two in failing to find that anxiety

was a severe or non-severe impairment. See Doc. 25 at 16-19. “[A]n error at step two of

the sequential evaluation concerning one impairment is usually harmless when the ALJ,

as occurred here, finds another impairment is severe and proceeds to the remaining

steps of the evaluation.” Grotendorst v. Astrue, 370 F. App’x 879, 883 (10th Cir. 2010)

(citing Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008) (“[A]ny error here

became harmless when the ALJ reached the proper conclusion that [claimant] could not

be denied benefits conclusively at step two and proceeded to the next step of the

evaluation sequence.”); Oldham v. Astrue, 509 F.3d 1254, 1256-57 (10th Cir. 2007)

(disposing of arguments relating to the severity of the claimant’s impairments, finding it

sufficient that the ALJ “made an explicit finding that [claimant] suffered from severe

impairments[,]” which “was all the ALJ was required to do in that regard[,]” and noting

that the claimant’s “real complaint is with how the ALJ ruled at step five”)). “This is

because all medically determinable impairments, severe or not, must be taken into

account at those later steps.” Id. Here, ALJ Upshall found other impairments were

severe at Step Two and continued through the rest of the sequential evaluation; thus,

any Step Two error is harmless.

       Plaintiff goes on to argue, without citation to any authority, that because the ALJ

did not recognize anxiety as an impairment, then the RFC cannot be supported by

substantial evidence. Doc. 25 at 19-20. The Court disagrees. ALJ Upshall summarized

all of the very limited objective evidence of anxiety in the record: Dr. Koewler’s 2014



                                              6
diagnosis of Anxiety disorder, NOS. See AR at 22 (citing AR at 517-20). Dr. Koewler

performed a consultative psychological examination of Plaintiff on September 2, 2014.

AR at 517-20. During the clinical interview portion of the examination, Plaintiff stated

that “[h]e occasionally has anxiety when driving” and “is often worried about finances

and his health.” AR at 518. Dr. Koewler ultimately diagnosed Plaintiff with depressive

disorder, NOS; anxiety disorder, NOS; cognitive disorder, NOS; insomnia; somatic

symptom disorder (pain); and alcohol use disorder. AR at 519.

       There are relatively few other notes in the record pertaining to anxiety. Plaintiff

underwent a second consultative psychological examination with Dr. Koewler on

January 14, 2015. See AR at 612-15. There is one note of anxiety in the allegations

portion of the report, and Dr. Koewler makes very similar notes about Plaintiff’s anxiety

regarding driving, health, and finances, but Dr. Koewler did not include an anxiety

diagnosis on this visit. See AR at 612-15.

       Plaintiff initially alleged disability due to anxiety (see, e.g., AR at 334 (“I feel

depression and anxiety setting in”)), yet he did not mention anxiety at the hearing with

the ALJ (see AR at 35-60). The ALJ confirmed at the hearing that Plaintiff has not had

any mental health treatment or medications for anxiety or depression. AR at 49.

       Plaintiff argues that the ALJ’s decision is not supported by substantial evidence

with respect to his anxiety. Doc. 25 at 19. He contends that the ALJ did “not seem to

give any weight to the fact that Dr. Koewler diagnosed ‘Anxiety Disorder, not otherwise

specified.’” Id. The ALJ did make note of this, as discussed above. And “nowhere in his

report did Dr. [Koewler] indicate that” Plaintiff’s anxiety “was so severe as to render him

unable to perform” any jobs. See Bernal v. Bowen, 851 F.2d 297, 301 (10th Cir. 1988).


                                               7
“The mere fact that [Plaintiff] was diagnosed as suffering from [anxiety disorder, NOS]

does not automatically mean that he is disabled.” See id. In fact, Dr. Koewler opined

that his limitations would have “a moderate limiting effect on occupational potential.” AR

at 519.

       Plaintiff also specifically argues that Dr. Koewler’s opinion that he is “moderately

to markedly limited in his ability to attend and concentrate” is not adequately reflected in

the RFC, given that the ALJ gave Dr. Koewler’s opinion significant weight. See Doc. 25

at 19-20; AR at 519. Plaintiff misrepresents the weight the ALJ assigned to Dr.

Koewler’s opinions. The ALJ stated:

       Dr. Koewler concluded that [Plaintiff’s] ability to understand, remember and
       carry out very short and simple instructions and interact with coworkers,
       supervisors and the public is moderately limited. The undersigned granted
       significant weight to these opinions because they are within his area of
       expertise and because they are consistent with the objective evidence of
       record, including [his] WAIS-IV test scores.

AR at 23 (citing AR at 516-20, 611-15) (emphasis added). The ALJ did not give

significant weight to Dr. Koewler’s opinion that Plaintiff had a moderate to marked

limitation in his ability to attend and concentrate. See AR at 23.

       The State agency psychiatrists considered the record, including Dr. Koewler’s

opinion, and found that Plaintiff has moderate limitations in his ability to maintain

attention and concentration for extended periods. See, e.g., AR at 115. The ALJ gave

significant weight “to the mental assessments of the State agency medical consultants

because they are consistent [with] mental examination notes from Dr. Koewler and

because they have program knowledge.” AR at 23 (citing AR at 80-96, 120-140).




                                              8
       The Court finds that the ALJ was not required to incorporate the moderate

limitation in maintaining attention and concentration for extended periods into Plaintiff’s

RFC, because Plaintiff is limited to unskilled work. 4 See AR at 21, 25. “Unskilled work

generally requires only the following: (1) ‘[u]nderstanding, remembering, and carrying

out simple instructions’; (2) ‘[m]aking judgments that are commensurate with the

functions of unskilled work—i.e., simple work-related decisions’; (3) ‘[r]esponding

appropriately to supervision, co-workers and usual work situations’; and (4) ‘[d]ealing

with changes in a routine work setting.’” Nelson v. Colvin, 655 F. App’x 626, 629 (10th

Cir. 2016) (quoting SSR 96-9p, 1996 WL 374185, at *9 (July 2, 1996)).

       In Nelson, a psychologist completed an MRFCA and found that the plaintiff had a

moderate limitation in her ability to maintain attention and concentration for extended

periods. Id. at 628. The ALJ limited the plaintiff to unskilled work. Id. at 629. The plaintiff

argued that the ALJ failed to account for this limitation, and the Tenth Circuit disagreed,

finding that “unskilled work does not . . . require the ability to maintain attention and

concentration for extended periods . . . .” Id. The same is true here. Because ALJ

Upshall limited Plaintiff to unskilled work, he did not err in failing to specifically




4 The ALJ specifically limited Plaintiff to “simple, routine and repetitive reasoning level 2 tasks
. . . .” AR at 21. A reasoning level of two requires a worker to: “Apply commonsense
understanding to carry out detailed but uninvolved written or oral instructions. Deal with
problems involving a few concrete variables in or from standardized situations.” DOT, Appx. C,
Components of the Definition Trailer, 1991 WL 688702 (Jan. 1, 2016). Plaintiff does not contend
that his RFC conflicts with this definition, and the Court finds no conflict. See, e.g., Hackett v.
Barnhart, 395 F.3d 1168, 1171, 1176 (10th Cir. 2005) (where ALJ found the claimant “retain[ed]
the attention, concentration, persistence and pace levels required for simple and routine work
tasks[,]” Tenth Circuit found that the limitations were consistent with level-two reasoning)
(citations omitted).

                                                9
incorporate a limit regarding the ability to maintain attention and concentration for

extended periods. See id.; see also AR at 21, 25.

       B.     Plaintiff has waived his second issue.

       Plaintiff includes a second heading in his brief entitled “Generally, the claimant

also asserts that the decision contains other inconsistencies with regard to [his]

symptoms and limitations that stem from severe impairments, including the amputation

of his leg, and that the RFC assigned by the ALJ does not properly account for Mr.

Begay’s current level of functioning, about which Mr. Begay testified at the hearing.”

Doc. 25 at 20. Plaintiff includes no actual text, argument, or authority under this

heading; it is simply a section header. See id. “[A] Social Security claimant must

adequately develop arguments before a district court.” Heaps v. Colvin, No. 13-CV-598-

PJC, 2015 WL 321222, at *7 (N.D. Okla. Jan. 26, 2015) (citing Wall, 561 F.3d at 1066).

Because Plaintiff failed to develop his argument “in a fashion that allows for meaningful

review[,]” id. at 8, Plaintiff has waived his second issue.

       C.     The Court finds no reversible error in the ALJ’s Step Five findings.

       Plaintiff’s final argument is somewhat disjointed. He acknowledges that the VE

identified 10,000 jobs nationally that Plaintiff can perform, and he does not challenge

the ALJ’s determination that this number of jobs constitutes a “significant number” of

jobs in the national economy. Rather, Plaintiff contends that the ALJ erred at Step Five

in finding that Plaintiff could perform these 10,000 jobs nationally, because Plaintiff lives

in the Navajo Nation, which is a large area with low population density. See Doc. 25 at

20-21. The Court expressly notes, however, that Plaintiff does not argue that the ALJ

should have conducted a Trimiar analysis for the availability of such jobs locally, even


                                             10
after the Commissioner raises the issue. See Docs. 25; 27; 28. It appears that Plaintiff

instead premises his argument on his physical impairments and contends that

substantial evidence cannot support the ALJ’s Step Five findings where there is

evidence that Plaintiff has problems with public transportation and was fired from a

previous job for being tardy due to problems with his prosthesis. See Doc. 25 at 21-23.

Plaintiff’s arguments fail.

       First, Plaintiff argues that the evidence shows he needs a new prosthesis for his

leg, and without it, he “was found unfit by medical CEs to travel by bus.” Doc. 25 at 21.

Plaintiff cites to Dr. Koewler’s opinion to show that his “use of public transportation could

be mildly limited.” See id. at 22 (citing AR at 519, 614). As Dr. Koewler was a

psychological consultative examiner tasked with opining on Plaintiff’s non-exertional

limitations, the Court finds that Dr. Koewler was commenting on Plaintiff’s mental

adaptation limitations, not on any limitations regarding his prosthesis. This finding is

reinforced by the fact that Dr. Koewler explicitly stated that his opinions on Plaintiff’s

limitations “refer to psychological problems, not physical ones[,] which appear to be

substantial.” AR at 519. Moreover, Plaintiff testified that he can drive. See, e.g., AR at

22, 44, 341.

       Plaintiff also states that he was previously fired “because of tardiness due to

problems with his leg.” Doc. 25 at 22 (citing AR at 43-44). Thus, he maintains, it is clear

that his impairments would prevent him from performing either of the jobs that the VE

and ALJ identified. See id.; see also Doc. 28 at 2. The Court notes, however, that of the

five previous jobs that Plaintiff discussed at the hearing (see AR at 42-45), he asserted




                                              11
he was fired from only one due to problems with tardiness because of his leg. 5 See AR

at 43.

         Notably, Plaintiff does not develop any argument that the ALJ erred in making his

RFC determination regarding any physical limitations. See Doc. 25. The VE was aware

of the Plaintiff’s RFC, and Plaintiff has not demonstrated that the VE’s testimony was

insufficient. Thus, the Court finds that the VE’s testimony provides substantial evidence

in support of the ALJ’s findings that Plaintiff maintains the ability to work despite his

RFC. Plaintiff fails to demonstrate any reversible error at Step Five.

V.       Conclusion

         Plaintiff has failed to show that the ALJ erred in either incorporating his anxiety

diagnosis into the RFC, or in making findings at Step Five. Plaintiff waived his argument

as to whether the ALJ properly accounted for his physical limitations in the RFC,

because he failed to incorporate adequate argument and authority into his opening brief.

         Wherefore,

         IT IS ORDERED that Plaintiff’s Motion to Reverse or Remand Administrative

Agency Decision (Doc. 24) is DENIED. A final order pursuant to Rule 58 of the Federal

Rules of Civil Procedure will enter concurrently herewith.



                                      ________________________________________
                                      UNITED STATES MAGISTRATE JUDGE
                                      Presiding by Consent



5 Plaintiff raises other issues for the first time in his reply brief regarding whether substantial
evidence supports the ALJ’s findings with respect to his physical impairments (see Doc. 28 at 2-
4), but he has waived those arguments by failing to include them in his opening memorandum.
See, e.g., United States v. Redcorn, 528 F.3d 727, 738 n.4 (10th Cir. 2008).

                                                12
